Citation Nr: 0401267	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  98-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an effective date earlier than November 
14, 1994 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to payment of special monthly compensation 
based on a need for regular aid and attendance and/or being 
housebound.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arthritis.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of exposure to herbicide 
agents.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to May 1969.  
Service in Vietnam is indicated by the evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Status of representation

The veteran is currently unrepresented in this appeal.  His 
former representative had his authority to represent 
claimants revoked by VA effective October 10, 2001.  The 
veteran was notified of this fact by letter dated June 18, 
2003, at which time he was advised of his right to select 
another representative.  The veteran did not respond to this 
letter within the time provided (30 days) or at any time 
thereafter.  Accordingly, the Board will proceed to a 
disposition of this appeal under the assumption that the 
veteran has chosen to proceed unrepresented.

Issues on appeal

The Board has carefully reviewed the procedural history of 
this case and concludes that the only claims presently in 
appealed status before the Board are the five issues listed 
on the title page of this decision.  The veteran has pursued 
other claims since the RO first adjudicated his reopened 
claim of service connection for PTSD by rating decision in 
March 1996.  However, no appeal as to any other issue has 
been perfected.

Issues subject to remand

In the remand portion of this decision, the Board will direct 
the RO to undertake further development and adjudicative 
action with regard to the appealed claims seeking entitlement 
to service connection for arthritis and peripheral 
neuropathy.  With regard to these claims, the veteran is 
advised that his appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
him if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was most recently and finally 
denied by rating decision in April 1993.  The veteran did not 
appeal this decision within the time allowed by law and 
regulations.

2.  The date of receipt of the veteran's reopened claim for 
service connection for PTSD was December 9, 1994.

3.  In April 1998, the RO granted service connection for PTSD 
and assigned a 100 percent rating effective from December 9, 
1994, the date of receipt of the reopened claim.

4.  In October 1998, the RO granted an earlier effective date 
for the award of service connection for PTSD, November 14, 
1994, the date the veteran was admitted to a hospital and 
diagnosed with PTSD, which was construed as an informal claim 
of entitlement to service connection for PTSD.

5.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim for service 
connection for PTSD submitted to VA between the time the 
veteran's claim was previously and finally denied in April 
1993 and the date of his informal claim, November 14, 1994.

6.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

7.  It is not shown by the evidence that the veteran is 
bedridden or that he is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis.

8.  It is not shown that the veteran is substantially 
confined to his dwelling or immediate premises due to his 
service-connected PTSD.

9.  The veteran is not blind in either eye and does not have 
anatomical loss or loss of use of either the hands or the 
legs due to service-connected disability.


CONCLUSIONS OF LAW

1.  There is no legal basis to assign an effective date 
earlier than November 14, 1994 for the award of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155(c), 3.157, 3.400(q)(1)(ii) and (r) (2003).

2.  The criteria for payment of an increased rate of 
compensation by reason of need of the regular aid and 
attendance of another person and/or by reason of the being 
housebound due to disabilities have not been met.  38 
U.S.C.A. § 1114(l)-(s) (West 2002); 38 C.F.R. §§ 3.350(b) and 
(i), 3.352 (2003).

3.  The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

However, with respect to the earlier effective date, special 
monthly compensation, and specially-adapted housing issues on 
appeal, the applicability of the VCAA is circumscribed.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is despositive of the claim"].  
In the instant case, resolution of the veteran's appeal as to 
the issues of entitlement to an earlier effective date for 
service connection for PTSD, entitlement to special monthly 
compensation based on aid and attendance and/or housebound 
status, and entitlement to specially-adapted housing/home 
adaptation grant is dependent on interpretation of the 
statutes and regulations.  The Court has held that there is 
no duty under the VCAA to notify the veteran of the evidence 
needed to substantiate a claim or to assist him in obtaining 
evidence where there is no reasonable possibility that any 
further assistance would aid him in substantiating a claim.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  As 
will be discussed below, the resolution of these issues will 
be decided on the basis of statutory interpretation in light 
of the particular facts germane to each issue.

The Board hastens to point out, however, that the veteran 
appears to have received due process with respect to these 
issues.  See 38 C.F.R. § 3.103 (2003).  He has been given 
ample opportunity to present evidence and argument and, as 
described in the Introduction, he has been provided the 
opportunity to seek representation after the authority of his 
attorney to represent him before VA was revoked.

The Board further finds that these issues are not 
"inextricably intertwined" with the concurrently appealed 
issues of entitlement to service connection for arthritis and 
peripheral neuropathy, which are subject to further 
development on remand.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  Claims are intertwined only if the RO would 
have to reexamine the merits of any denied claim which is 
pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto.  See Parker 
v. Brown, 7 Vet. App. 116 (1994).

While a favorable resolution of the remanded service 
connection claims may at some point in the future provide a 
new basis of entitlement to the special monthly compensation 
and/or adapted housing, at present, service connection for 
these disabilities has not been established, and since the 
veteran does not claim entitlement to the special monthly 
compensation/specially adapted housing on account of these 
disabilities, there is no current need for the RO to 
reexamine the merits of the claims to be decided herein.



1.  Entitlement to an effective date earlier than November 
14, 1994 for the grant of service connection for PTSD.

Pertinent law and regulation

Effective dates

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence "received after final 
disallowance" or on the basis of a "reopened claim" under 
38 C.F.R. § 3.157, as in this case, shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(q)(1)(ii) and (r) (2003).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2003).



Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2003).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  New and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers that bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156 
(2003).

Factual background

The veteran filed his original claim seeking entitlement to 
service connection for PTSD in September 1986.  See Statement 
in Support of Claim, VA Form 21-4138 (September 8, 1986).  
Evidence considered in connection with this claim included a 
report of a favorable decision from the Social Security 
Administration (SSA) dated in January 1987, which found the 
veteran disabled within the meaning of the Social Security 
Act due to a number of medical conditions, to include severe 
PTSD with paranoid features, panic disorder, depression and 
degenerative joint disease in the cervical spine, and the 
report of a VA fee-basis psychiatric compensation examination 
conducted in April 1987, which did not denote a diagnosis of 
PTSD (anxiety disorder was diagnosed instead).

With the SSA and VA fee-basis exam reports for consideration, 
together with the balance of the evidence in the claims file, 
the RO issued a rating decision in June 1987 that denied 
service connection for PTSD.  The veteran was notified of 
this rating decision and of his appeal rights by letter dated 
June 23, 1987.  He did not appeal this decision within the 
time allowed by law and regulations.

The veteran's next attempt to reopen his claim of entitlement 
to service connection for PTSD was filed in August 1992.  
That claim was denied by the RO in an April 1993 rating 
decision.  He was notified of the RO's decision and of his 
appeal rights by letter dated April 14, 1993.

Thereafter, nothing was heard from or on behalf of the 
veteran with respect to the claimed PTSD until December 9, 
1994.  On that date, the RO received a statement in support 
of claim, dated December 5, 1994, signed by the veteran and 
requesting consideration of a "reopened" claim for PTSD.  
He indicated on this statement that he had been recently 
admitted to the VA Medical Center (VAMC) in Little Rock, 
Arkansas on November 14, 1994 for treatment of his PTSD.  The 
RO subsequently obtained a copy of the discharge summary 
report from this hospitalization at the Little Rock VAMC, and 
this report confirmed that the veteran had been hospitalized 
through January 12, 1995 for PTSD, chronic.

The veteran's reopened claim was initially denied by rating 
decision in March 1996, and he appealed.  In April 1998, 
during the pendency of the appeal, a RO Decision Review 
Officer granted service connection for PTSD and assigned a 
100 percent rating effective from December 9, 1994, the date 
of receipt of the reopened claim.  However, in October 1998, 
the RO granted an earlier effective date for the award of 
service connection for PTSD back to November 14, 1994, the 
date the veteran was admitted to the Little Rock-VAMC and 
diagnosed with PTSD, which, as will be discussed below, was 
construed as an informal claim to reopen seeking entitlement 
to service connection for PTSD, received within a year of the 
reopened claim filed on December 9, 1994.

The veteran has since perfected an appeal as to the 
appropriate effective date for the award of service 
connection for PTSD.  The veteran claims the effective date 
should go back to 1987, when he applied for disability 
benefits with the SSA.  
His contentions will addressed in greater detail below.
Analysis

The veteran's PTSD has been rated 100 percent disabling from 
November 14, 1994.  As noted above, he believes this rating 
should be effective from 1987, when he applied for disability 
benefits with the SSA, on the basis that he was found totally 
disabled under the Social Security Act, due in part to PTSD.

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection for the veteran's PTSD hinges on two factors:  
date of receipt of the reopened claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 et seq. 
(2003).

In this case, the veteran's original claim seeking 
entitlement to service connection for PTSD was denied by RO 
in an unappealed rating decision in June 1987.  The last 
final decision was the April 1993 rating decision, which 
similarly was unappealed.  The record shows that the veteran 
was properly advised of these decisions and of his appellate 
rights.  Because he did not initiate an appeal as to either 
of these two rating decisions by filing a notice of 
disagreement within the one year period from the date that 
the RO mailed him notification of each decision, as required 
by applicable law and regulations, these rating decisions 
became final by operation of law.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103.

In view of the foregoing, the Board must review the evidence 
to determine whether a request to reopen the previously 
denied claim of service connection for PTSD was filed after 
April 1993, the date of the last final RO decision on the 
issue of the veteran's entitlement to service connection for 
PTSD, and before the current effective date of the award in 
question, November 14, 1994.  See Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992); see also EF v. Derwinski, 
1 Vet. App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant in order to determine, or even 
to infer, what claims have been filed].

After a careful review of the record, the Board concludes 
that no communication was received from the veteran which may 
be considered to be a claim of entitlement to service 
connection for PTSD, including a claim to reopen the 
previously-denied claim.  The veteran has pointed to no such 
communication during that period.

As noted above, an earlier effective date pursuant to the 
provisions under 38 C.F.R. § 3.157 provides that the date of 
a VA hospitalization or examination may be accepted as an 
"informal claim," which under section 3.155(c), may then be 
accepted as the claim to reopen provided that the formal 
claim is filed within a year after such date.  This scenario 
occurred in this case.  The veteran's formal claim to reopen 
was received on December 9, 1994.  However, the RO Decision 
Review Officer found that the hospital admission on November 
14, 1994 constituted an informal claim under section 3.157.  
Since the hospital admission was dated within a year prior to 
receipt of the formal claim on December 9th, it provided a 
basis to find that the claim to reopen was filed on November 
14, 1994.  See 38 C.F.R. 
§§  3.155(c), 3.400(q)(1)(ii) and (r).  None of the other 
medical records in the file reflect actual treatment for PTSD 
or intent to file a claim for such disability between April 
1993 and November 14, 1994.

Furthermore, there is no evidence that any prior 
communication or action from either the veteran, his 
representative or a Member of Congress or some other person 
acting as his friend reflects an intent to file for service 
connection for PTSD between the time his claim was previously 
denied in April 1993 and when the RO construed that he filed 
a claim to reopen with the November 14, 1994 hospital 
admission for treatment of diagnosed PTSD.

As noted elsewhere in this decision, the veteran has pointed 
to the 1987 SSA decision.  To the extent this decision 
reflects medical treatment or a diagnosis for PTSD prior to 
November 14, 1994, it cannot be considered an informal claim 
to reopen, because it does not identify "the benefit 
sought" as required by section 3.155(a).  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).  In any event, the SSA 
decision of January 1987 was of record at the time of the 
RO's June 1987 rating decision, which is a final decision; 
the veteran received notice of this rating decision and his 
appellate rights, but he did not appeal.  38 C.F.R. 
§ 20.1103.  Under these circumstances, the January 1987 SSA 
decision, which was of record at the time of a prior final 
unappealed RO decision denying the veteran's PTSD claim,  
cannot now be used as a basis to award an earlier effective 
date for service connection for PTSD.  The SSA decision could 
not be considered a claim for VA benefits, and in any event 
such a claim had been filed with VA.  The SSA decision also 
could neither be considered new and material evidence 
"received after final disallowance" nor considered a 
"reopened claim" under 38 C.F.R. § 3.157.  Cf. 38 C.F.R. 
§§ 3.155, 3.157, 3.400(q)(1)(ii) and (r).

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an earlier effective date for the grant of service connection 
for PTSD based on the 1994 hospital admission report, whereas 
the SSA found him disabled due in part to his PTSD a number 
of years prior to that date, in 1987.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.  As discussed above, service 
connection for PTSD was previously and finally denied in 1987 
and 1993.  Upon receipt of a VA hospital admission report 
dated in November 1994, which the RO construed as an informal 
claim to reopen, service connection for PTSD was granted and 
the 100 percent rating for this disability effective from the 
date of the reopened claim, November 14, 1994.  

Accordingly, the Board concludes that there is no legal basis 
to award an effective date for the grant of service 
connection for the veteran's PTSD any earlier than November 
14, 1994, the date of receipt of his reopened claim for this 
disability under 38 C.F.R. §§ 3.155(c) & 3.157.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994) [where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law].  The appeal is 
therefore denied as to this issue.



2.  Entitlement to special monthly compensation based on need 
for regular aid and attendance and/or housebound.

Pertinent law and regulations

Regular aid and attendance

An increased rate of compensation ("special monthly 
compensation") is payable to a veteran who needs regular aid 
and attendance.  38 U.S.C.A. § 1114(l)-(s) (West 2002); 38 
C.F.R. § 3.350 (2003).

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  The criteria for 
establishing the need for aid and attendance include 
anatomical loss or loss of use of one or more extremities; 
consideration of whether the veteran is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or whether the veteran is a patient in a 
nursing home because of mental or physical incapacity; or 
whether the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2003).

Under the provisions of section 3.352(a), the criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition, which through its essential 
character actually requires that an individual remain in bed.  
The fact that the veteran has voluntarily taken to bed or 
that a physician has prescribed bedrest for a lesser or 
greater portion of the day will not suffice.  It is only 
necessary that the evidence establish he is so helpless as to 
need regular aid and attendance not that there be a constant 
need.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

Total disability plus 60 percent or housebound

An increased rate of compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) he is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2003).

Factual and procedural background

The RO denied entitlement to special monthly compensation on 
account of regular aid and attendance/housebound status in a 
rating decision dated in October 1998.  The veteran's Form 9 
substantive appeal dated in November 1998 was construed as a 
timely notice of disagreement to this claim (based, 
presumably, on the veteran's notation that he was 
"housebound"), and following issuance of a statement of the 
case on this issue in June 1999, the veteran perfected an 
appeal with the filing of a Form 9 in July 1999.  The 
veteran's former representative indicated on the cover letter 
to this Form 9 that the veteran was "in need of regular aid 
and attendance".

Thereafter, the veteran was examined on a VA aid and 
attendance or housebound examination in August 1999.  On this 
examination, the veteran was diagnosed with PTSD, 
degenerative joint disease of the cervical spine, and 
dermatological problems.  In discussing what he did on a 
typical day, the veteran reported that he would try to get 
out of the house and socialize by visiting friends, eating 
out at a restaurant, or going to the Vet Center.  He reported 
that on some days he had difficulty getting out and on those 
occasions he stayed home and watched television or read.  He 
denied any problems with his bowels, but reported that he had 
PTSD and memory problems, along with numbness in his hands 
and feet, which he stated was due to peripheral neuropathy 
(as told to him, presumably, by a doctor).  With regard to 
his memory problems, the veteran stated that he would 
sometimes found himself in the kitchen without knowing why he 
was there.  As for the significance of these findings, the 
examiner provided the following commentary:

The veteran reported a history of 
peripheral neuropathy.  His sensory exam 
was normal on current exam and also his 
power was normal.  He had some 
unsteadiness of uncertain etiology and 
reports using a cane.  He is currently 
not bedridden and not housebound.  The 
veteran reported significant symptoms of 
his PTSD including memory problems.  I 
have not performed a detailed psychiatric 
exam.  He may need a specialist 
psychiatric C&P exam to evaluate his PTSD 
and extent of memory loss to determine if 
it is severe enough to require aid and 
attendance for his safety.

Thereafter, the veteran's PTSD was evaluated on a VA 
compensation examination conducted in June 2000; however, the 
findings on the mental status examination disclosed that his 
memory was intact for immediate recall, short term, and 
recent and past memory.  In addition, with regard to 
attention and detail, he was able to count by three's, count 
backwards, process digits, and perform simple arithmetic.  
His fund was information was adequate, and his 
insight/judgment were considered fair.  

The Board observes that the veteran himself admitted that he 
was not housebound on a VA Form 9 dated in January 2003.

Analysis

The veteran has only a single service-connected disability, 
PTSD, which is rated 100 percent disabling.  Contentions have 
been advanced to the effect that the veteran is in need of 
regular aid and attendance and/or is housebound.  However, 
after a review of the record, the Board concludes that the 
claim of entitlement to an increased rate of compensation 
benefits due to the need for regular aid and attendance must 
be denied in the complete absence of any probative evidence 
showing that the veteran meets the criteria for these 
benefits.  

In reviewing the pertinent evidence, discussed above, it is 
simply not shown that the veteran is bedridden or that he is 
unable to take care of his personal needs (dressing, bathing, 
going to the bathroom, eating) on a regular basis.  On the 
contrary, by all accounts of record, the veteran lives on his 
own home and does not require regular assistance from another 
person for his daily living needs.  Likewise, the medical 
evidence of record does not establish that he requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance, which by reason of a service-connected 
disability cannot be done without the aid of another.

Additionally, it is not shown that he has a mental or 
physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  As noted above, he claims he has 
memory problems due to his service-connected PTSD, but the 
medical findings reported on the VA PTSD examination of June 
2000 show that his memory was intact.  There is no medical 
evidence which is suggestive of memory loss.  

The veteran himself has contended that he has memory loss.  
Although the Board has taken the veteran's contentions into 
consideration, the Board finds the objective medical 
evidence, which demonstrates no memory loss, to be more 
probative to address this finding than his pleadings offered 
in connection with this appeal.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence]. In any event, the veteran himself does not appear 
to contend that he has such profound memory loss that he 
posed a threat to himself which requires the assistance of 
another person to protect himself.  

Moreover, the veteran has not contended or demonstrated that 
he has a visual impairment to the extent that he is blind or 
nearly blind, or that he is a patient living in a nursing 
home.

The criteria for regular aid and attendance contemplate the 
need for regular personal health care services.  The evidence 
of record simply does not show that the veteran's service-
connected PTSD, although rated totally disabling, debilitates 
him to the extent that he requires the regular aid and 
attendance of another person as specified by the criteria in 
38 C.F.R. §§ 3.351(b), (c), 3.352(a).  Accordingly, the 
veteran does not qualify for an increased rate of 
compensation based on the need for regular aid and 
attendance.

For consideration of increased compensation at the housebound 
rate, the veteran must have a single service-connected 
disability rated as 100 percent disabling (which he does) and 
have either additional service-connected disabilities 
independently rated as 60 percent disabling (which is not 
relevant here in light of his single service-connected 
disability, PTSD) or status as being permanently housebound 
by reason of service-connected disability.  See 38 C.F.R. 
§ 3.350(i).  

It is clear from the record that the veteran is not 
"substantially" confined to his home and immediate premises 
due to his service-connected PTSD to such an extent that it 
is reasonably certain that his resultant confinement due to 
this disability will continue through his lifetime.  The 
evidence is completely to the contrary.  The veteran reported 
during the August 1999 aid and attendance examination that he 
got out of the house on a regular basis.  In addition, on his 
in January 2002 VA Form 9, he freely admitted that he was 
not, in fact, housebound.  Moreover, and crucially, none of 
the medical  records document that he is permanently 
housebound by reason of his service-connected PTSD.  A March 
1998 VA psychiatric examination, in fact, noted that he went 
to McDonald's every morning for coffee and the he went out 
occasionally with acquaintances.  An August 1999 VA 
examination report contained essentially the same 
information. 

It must be shown by competent evidence that he is 
"permanently housebound" due to a service-connected 
disability.  There is no evidence to that effect in the file, 
and as explained above the evidence is to the contrary.  
Therefore, the veteran does not qualify for payment of an 
increased rate of compensation based on housebound status.

In summary, because not a single "enumerated factor" 
necessary to establish entitlement to aid and attendance 
and/or housebound status has been demonstrated, the Board 
finds that the claim for these benefits is without legal 
merit.  The benefit sought on appeal is accordingly denied.

3.  Entitlement to a certificate of eligibility for specially 
adapted housing/home adaptation grant.

The veteran is also seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
special adaptive housing or a special home adaptation grant.  
He has indicated that he wants to install solar 
heating/cooling panels in a house he is constructing on land 
that he owns.

Pertinent Law and Regulations

Eligibility for financial assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a)

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809(a), (b) (2003).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d) (2003).

Eligibility for assistance in acquiring a special home 
adaptation grant under 38 U.S.C.A. § 2101(b)

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809a (a), (b) (2003).

38 C.F.R. § 3.809a provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 
38 C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.



Analysis

The pertinent facts are not in dispute.  The veteran's only 
presently service-connected disability is for a psychiatric 
disorder, PTSD, which is rated 100 percent disabling.  The 
evidence of record does not show that the veteran is entitled 
to compensation for a permanent and total disability due to 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
for blindness in both eyes with 5/200 visual acuity or less.  
Moreover, the evidence does not show that the veteran has a 
service-connected disability affecting the upper or lower 
extremities, and it neither shown nor claimed that the 
veteran has loss or loss of use of the hands or legs due to 
service-connected disabilities.  The Board therefore finds 
that the veteran does not meet any of the basic eligibility 
requirements for entitlement to a certificate for either 
specially adapted housing or a special home adaptation grant 
under 38 U.S.C.A. § 2101(a) & (b) and 38 C.F.R. §§ 3.809, 
3.809a.

In summary, as the requirements under 38 U.S.C.A. § 2101(a) & 
(b); 38 C.F.R. §§ 3.809, 3.809a are not met, the veteran's 
claim lacks legal merit under the law.  Sabonis, supra.


ORDER

An effective date earlier than November 14, 1994 for the 
award of service connection for PTSD is denied.

Entitlement to an increased rate of compensation by reason of 
the need for regular aid and attendance of another person 
and/or by reason of being housebound is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant is 
denied.


REMAND

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for arthritis.

5.  Entitlement to service connection for peripheral 
neuropathy, to include as a residual of exposure to herbicide 
agents.

With respect to the remaining two issues on appeal, for 
reasons explained immediately below the Board finds that a 
remand is in order to ensure full and complete compliance 
with the enhanced duty to notify and duty to assist 
provisions enacted by the VCAA.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions of the VCAA in its statement of the case 
addressing these claims furnished to the veteran in February 
2003.  The RO also furnished the veteran a VCAA notice letter 
in February 2003.  However, this notice was sent in regard to 
an unappealed claim seeking entitlement to service connection 
for a skin disorder.  Therefore, that letter, although 
referencing the VCAA, was nonspecific as to the issues on 
appeal, whether new and material evidence had been submitted 
to reopen a claim of service connection for arthritis and 
service connection for peripheral neuropathy, to include as 
residual of herbicide exposure in Vietnam.

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is abundantly clear from these judicial rulings that 
providing a veteran-claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will 
not satisfy the VCAA, as interpreted by the Court.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
implementing or clarifying law, court 
decisions  and/or VA directives is 
completed.

2.  Thereafter, VBA must adjudicate any 
remaining issues arising from this 
appeal.  A supplemental statement of the 
case should be prepared if any benefit 
for which an appeal has been perfected 
remains denied.  The veteran should be 
provided with the supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters addressed by the Board in this 
remand.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



